                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

LEONA SHANKS, administratrix of the
Estate ofNelson Shanks                                  CIVIL ACTION
                  Plaintiff,

            v.                                          No. 18-4042
LARRY HALL, et al.

                   Defendants.

                                 -(ORDER

      AND NOW, this )      I   $day of June 2019, upon consideration of

Defendants' Motion to Dismiss (ECF No. 6) and Plaintiffs Response thereto (ECF

No. 8), it is hereby ORDERED and DECREED Defendants' Motion to Dismiss

(ECF No. 6) is GRANTED. The Complaint is dismissed with prejudice.


                                                  BY THE COURT:




                                        1
